DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 1 & 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Park (US Pub no. 2019/0269009 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: one or more second rigid PCB regions coupled to corresponding edges of the first rigid PCB region at corresponding flexible PCB regions; one or more interconnect pads coupled to a bottom major surface of the first rigid PCB region: a second PCB electrically coupled to the rigid-flex PCB structure using the one or more interconnect pads.
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Park (US Pub no. 2019/0269009 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 14 including: second rigid PCB regions having top and bottom major surfaces bounded by four edges wherein an edge of each second rigid PCB region is coupled to a corresponding one of the edges of the first rigid PCB region by a flexible PCB region, 
Claims 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Park (US Pub no. 2019/0269009 A1), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 21 including: one or more second rigid PCB regions coupled to corresponding edges of the first rigid PCB region at corresponding flexible PCB regions; a semiconductor device die coupled to a bottom major surface of one of the one or more second rigid PCB regions; a signal trace formed in the rigid-flex PCB coupling a signal pad of the semiconductor
device die to the one or more antenna launchers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813